DETAILED ACTION
This office action is in response to claims filed on 02/04/2020. Claims 1-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/04/2020 & 08/20/2020 were filed on and after the filing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hanamoto et al US 20050169658 A1(Hereinafter “Hanamoto”), in view of Ito US 20110243590 A1 (Hereinafter “Ito”).
Regarding Claim 1, Hanamoto teaches a motor control apparatus (Fig. 13) comprising: 
a switching power supply (Fig. 13, 470); 

and a control unit configured to control the first motor, wherein the control unit is further configured to cause the switching power supply to supply power of the switching power supply to a load other than the first motor (Claim 1, and a power supply controller circuit which controls 
supply of power from the commercial power source and said rechargeable battery to the load other than the heating element, wherein said fusing controller adjusts the limit level in accordance with a control state by said power supply controller).
Hanamoto does not expressly disclose detecting an initial position of a rotor of the first motor using a current flowing through the first motor.
However, Ito teaches detecting an initial position of a rotor of the first motor using a current flowing through the first motor (Ito [0051], Specifically, the circuit controls the driving circuit 37 so that currents flow through the coils, and the magnetic fluxes in the coils are changed in accordance with the position of the rotor 36.  Accompanied with this, the FG signals are changed.  Therefore, the initial position of the rotor 36 can be detected based on the FG signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement detecting an initial position of a rotor of the first motor using a current flowing through the first motor as taught by Ito, in the detection circuit (claim 2) of Hanamoto, for the purpose detecting an unstable speed for the motor and to switch supply of power to another load rather the motor.
Regarding Claim 2, Hanamoto in view of Ito teaches the motor control apparatus according to claim 1, wherein the control unit is further configured to cause the switching power supply to supply at least a predetermined amount of power to the load (Hanamoto [0084] 
Regarding Claim 3, Hanamoto in view of Ito teaches the motor control apparatus according to claim 1, wherein the control unit is further configured to continue the power supply to the load until the detection (Hanamoto claim 3, a detection circuit which detects power supplied from a commercial power supply to said fusing control circuit or a physical quantity associated with the power, and wherein said adjusting circuit further adjusts the limit level in accordance with a detection result obtained by said detection circuit) of the initial position of the rotor is started (Ito [0051], Specifically, the circuit controls the driving circuit 37 so that currents flow through the coils, and the magnetic fluxes in the coils are changed in accordance with the osition of the rotor 36.  Accompanied with this, the FG signals are changed.  Therefore, the initial position of the rotor 36 can be detected based on the FG signals).
Regarding Claim 15, Hanamoto teaches an image forming apparatus (Fig. 1, 100) comprising: 
a switching power supply (Fig. 13, 470); 
a conveying unit ([0063], convey belt 20) configured to convey a sheet; 
a forming unit (fig. 1, 11) configured to form an image on the sheet conveyed by the conveying unit; 

a control unit configured to control the first motor, wherein the control unit is further configured to cause the switching power supply to supply power of the switching power supply to a load  other than the first motor (Claim 1, and a power supply controller circuit which controls supply of power from the commercial power source and said rechargeable battery to the load other than the heating element, wherein said fusing controller adjusts the limit level in accordance with a control state by said power supply controller)
 However, Ito teaches detecting an initial position of a rotor of the first motor using a current flowing through the first motor (Ito [0051], Specifically, the circuit controls the driving circuit 37 so that currents flow through the coils, and the magnetic fluxes in the coils are changed in accordance with the position of the rotor 36.  Accompanied with this, the FG signals are changed.  Therefore, the initial position of the rotor 36 can be detected based on the FG signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement detecting an initial position of a rotor of the first motor using a current flowing through the first motor as taught by Ito, in the detection circuit (claim 2) of Hanamoto, for the purpose detecting an unstable speed for the motor and to switch supply of power to another load rather the motor.
Allowable Subject Matter
Claims 13-14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: “a switching power supply configured to operate in either a continuous mode in which a switching operation is 
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CORTEZ M COOK/            Examiner, Art Unit 2846